2020 UT App 155



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF J.R.H.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                             J.R.H.,
                           Appellant,
                                v.
                         STATE OF UTAH,
                           Appellee.

                            Opinion
                        No. 20190419-CA
                    Filed November 13, 2020

    Fourth District Juvenile Court, Spanish Fork Department
               The Honorable F. Richards Smith
                           No. 455453

        Bryson King and Douglas J. Thompson, Attorneys
                         for Appellant
        Sean D. Reyes and Lindsey L. Wheeler, Attorneys
                         for Appellee

 JUDGE RYAN M. HARRIS authored this Opinion, in which JUDGES
    DAVID N. MORTENSEN and JILL M. POHLMAN concurred.

HARRIS, Judge:

¶1      After a bench trial, the juvenile court found that J.R.H.—a
juvenile—had committed assault, and therefore the court
adjudicated J.R.H. delinquent. J.R.H. appeals, challenging the
sufficiency of the evidence supporting the court’s adjudication.
We affirm.
                             In re J.R.H.


                         BACKGROUND 1

¶2     One afternoon, a teenage boy (Victim) made plans, via the
online messaging app Snapchat, 2 to meet another boy he knew
(Buyer) on a public street after school to sell a “vape pen.”
Victim was dropped off by a friend’s mother near the arranged
meeting spot; there is no evidence that either the friend’s mother
or Victim’s own parents knew that Victim either possessed or
intended to sell a vape pen. As Victim walked toward the
meeting spot, he was approached not by Buyer but by two other
juveniles, who—according to Victim’s testimony at trial—both
proceeded to beat him up and take the vape pen. In a police
interview immediately following the incident, as well as at trial,
Victim identified J.R.H. and J.R.H.’s cousin (Cousin) as the two



1. In an appeal from a bench trial in juvenile court, we view the
evidence in the light most favorable to the juvenile court’s
ruling, see In re J.E.G., 2020 UT App 94, n.1, 468 P.3d 1048; see also
Issertell v. Issertell, 2020 UT App 62, n.2, 463 P.3d 698, and we
recite the facts here with that standard in mind.

2. “Snapchat is a social media messaging application, which
allows users to create multimedia messages, such as a
photograph or a short video, and edit that multimedia to include
text captions and other effects. Users are allowed to share that
multimedia, called ‘snaps,’ to a private or semi-public group of
users.” United States v. Gordon, 339 F. Supp. 3d 647, 653 n.1 (E.D.
Mich. 2018). Perhaps the most notable feature of Snapchat, as
differentiated from other social media applications, is that the
multimedia messages are automatically deleted soon after they
are sent, unless saved by the user. See id. (“The primary concept
behind the application is the capturing of moments: the
multimedia created by users are only available for a short time
before they become inaccessible.”).




20190419-CA                      2                2020 UT App 155
                            In re J.R.H.


juveniles who assaulted him. It is undisputed that Victim was
assaulted; indeed, Cousin later admitted to administering the
beating. But J.R.H. has consistently denied any involvement, and
the main contested issue at trial was whether J.R.H. had
participated in the assault along with Cousin.

¶3     At trial, the court heard testimony from four witnesses:
Victim, J.R.H., J.R.H.’s mother (Mother), and Cousin. Other than
a photograph of Victim’s injuries, there was no documentary
evidence. Victim testified that, earlier on the day of the assault,
he received harassing Snapchat messages from both J.R.H. and
Cousin. Prior to that day, Victim had never met Cousin in
person, and had had only one brief in-person interaction with
J.R.H., at a high school basketball game a few months prior.
After receiving the threatening Snapchat messages, Victim
stopped communicating with J.R.H. and Cousin, but testified
that, using a feature of the Snapchat app, his Snapchat “friends”
could still ascertain his exact location. As Victim approached the
spot where he was supposed to meet Buyer, two kids on bikes—
whom Victim later identified as J.R.H. and Cousin—rode over to
him and began shouting at him and asking if he was “J,” which
is his Snapchat username. After Victim responded in the
affirmative, both J.R.H. and Cousin began assaulting him.
According to Victim, J.R.H. tackled Victim and repeatedly
punched him and Cousin kicked him in the face, causing Victim
to start “blacking out.” Victim testified that J.R.H. and Cousin
ceased their assault when some passersby noticed the altercation
and yelled, at which point J.R.H. and Cousin took the vape pen
out of Victim’s backpack and left the scene. Victim testified that,
later that day, some of his other friends sent him pictures that
J.R.H. and Cousin posted on social media, indicating that they
had beat up Victim. According to Victim, one of the photos
posted by J.R.H. was captioned, “I love you [Cousin]. Thanks for
jumping . . . some guy with me to get this.”




20190419-CA                     3               2020 UT App 155
                           In re J.R.H.


¶4     That same day, Victim contacted police to report what
happened, and told an officer that both J.R.H. and Cousin had
assaulted him. However, Victim did not tell the officer anything
about the vape pen, and even at trial he initially dissembled
about his reasons for meeting Buyer, not wanting to admit that
he had been there to sell a vape pen. Victim explained that he
held that part back because he didn’t want either the officer or
his parents to know that he was trying to sell a vape pen.

¶5     J.R.H. testified that he took no part in the assault.
According to him, it was Cousin (and not Buyer) who had made
arrangements to buy a vape pen from Victim, and J.R.H. testified
that he and some other friends went to the meeting spot with
Cousin to wait for Victim. But J.R.H. testified that he and the
other friends left the scene before Victim arrived, while Cousin
stayed behind alone. He testified that any assault was committed
by Cousin alone, and that he played no part in it. This was the
same account he gave to an investigating police officer in an
interview that took place a few months after the incident.

¶6     Mother provided some evidence supportive of J.R.H.’s
account, testifying that on the day in question J.R.H. and the
other friends returned home several minutes before Cousin did.
Cousin also corroborated J.R.H.’s account, testifying that he was
the one who arranged to buy the vape pen from Victim, and that
he was the only one who assaulted Victim, noting that he had
admitted to the offense in separate juvenile court proceedings.
However, Cousin acknowledged that, when he had first been
contacted by police about the incident, he had “basically lied”
and stated that he “had nothing to do with” the assault.

¶7    During his cross-examination of Cousin, the prosecutor
noted that Cousin had been “laughing” while he was testifying
“about beating this guy up,” and offered his perception that




20190419-CA                    4               2020 UT App 155
                             In re J.R.H.


J.R.H. appeared to think “it was pretty funny” also. 3 Referencing
this behavior, the court later stated that it was “really disgusted
with the attitude that’s being exhibited in the courtroom today”
and specifically addressed Cousin, stating that his attitude was
“totally inappropriate.”

¶8     During closing argument, the prosecutor framed the case
as a credibility contest, stating that it “boil[ed] down to a he-
said-he-said sort of . . . situation.” J.R.H.’s counsel agreed that
the main issue was credibility, spending significant energies
during closing argument to assert that Victim was not a credible
witness. After the conclusion of the arguments, the court found
that the State had met its burden to “prove its case beyond a
reasonable doubt,” and adjudicated J.R.H. as “responsible for the
assault as charged.” 4



3. According to the transcript, the prosecutor stated that “J
thought it was pretty funny over here.” The transcript omits the
full names of the juveniles involved and refers to each of them
by first initial, which leads to some potential confusion because
both Victim and J.R.H. have names that begin with J. However,
the best reading of the transcript—and certainly the one most in
keeping with our duty to view the testimony in the light most
favorable to the juvenile court’s findings—is that the prosecutor
was referring to J.R.H. and not Victim as having laughed during
Cousin’s description of the beating.

4. The court made no additional findings, but none were
required in this case. See Utah R. Juv. P. 44(a) (stating that, “[i]f,
upon the conclusion of an adjudicatory hearing, the court
determines that the material allegations of the petition are
established, it shall announce its ruling,” but that “[i]n cases
concerning any minor who has violated any federal, state, or
local law . . . , findings of fact shall not be necessary”).




20190419-CA                      5                2020 UT App 155
                            In re J.R.H.


            ISSUES AND STANDARDS OF REVIEW

¶9      J.R.H. appeals, challenging the juvenile court’s conclusion
that he committed the assault. His appellate challenge contains
two components. First, J.R.H. asserts that Victim’s testimony was
“inherently improbable” and that the juvenile court should have
“disregard[ed] it.” See State v. Robbins, 2009 UT 23, ¶ 16, 210 P.3d
288. 5 Second, and relatedly, J.R.H. asserts that there was
insufficient evidence to support a finding that he committed
assault. “When reviewing a juvenile court’s decision for
sufficiency of the evidence, [an appellate court] must consider all
the facts, and all reasonable inferences which may be drawn
therefrom, in a light most favorable to the juvenile court’s
determination,” and we reverse “only when it is against the clear
weight of the evidence, or if the appellate court otherwise
reaches a definite and firm conviction that a mistake has been
made.” In re V.T., 2000 UT App 189, ¶ 8, 5 P.3d 1234 (quotation
simplified); see also State v. Carrell, 2018 UT App 21, ¶ 21, 414



5. As we did in State v. Jok, we elect not to address the issues—
unbriefed by the parties—as to “whether, in a bench trial, the
issue of inherent improbability needs to be specifically raised
before the trial court in the first instance in order to preserve the
issue for appeal,” and “whether the inherent-improbability
doctrine applies at all to bench trial verdicts, where the trial
court has presumably not only determined that sufficient
evidence existed but that this evidence met the burden of proof
beyond a reasonable doubt.” See State v. Jok, 2019 UT App 138,
¶ 20 n.8, 449 P.3d 610, cert. granted, 456 P.3d 386 (Utah 2019). In
light of the fact that the State does not assert that J.R.H.’s
inherent-improbability argument is unpreserved, or that the
doctrine does not apply in appeals from bench trials, we simply
proceed to address the argument on its merits. See State v. Malo,
2020 UT 42, ¶ 20 n.7, 469 P.3d 982.




20190419-CA                      6               2020 UT App 155
                            In re J.R.H.


P.3d 1030 (“We will reverse a guilty verdict for insufficient
evidence only when the evidence is so inconclusive or inherently
improbable that reasonable minds must have entertained a
reasonable doubt that the defendant committed the crimes of
which he was convicted.”).


                            ANALYSIS

                                  I

¶10 J.R.H. first asserts—citing State v. Robbins, 2009 UT 23, 210
P.3d 288—that Victim’s trial testimony was inherently
improbable, and that the juvenile court should therefore not
have considered it in making its delinquency determination.
Usually, courts are not “in the business of reassessing or
reweighing evidence” already considered by a factfinder, and
“conflicts in the evidence” are almost always resolved “in favor
of the jury verdict.” State v. Prater, 2017 UT 13, ¶ 32, 392 P.3d 398
(quotation simplified). But our supreme court has carved out a
narrow exception to this general rule, under which a court may
choose to disregard a particular witness’s testimony as
“inherently improbable,” a condition that is present where
testimony is “incredibly dubious and . . . apparently false.” See
Robbins, 2009 UT 23, ¶¶ 13, 18. However, a trial court may do so
“only in those instances where (1) there are material
inconsistencies in the testimony and (2) there is no other
circumstantial or direct evidence of the defendant’s guilt.” Id.
¶ 19. Indeed, “[t]he existence of any additional evidence
supporting the verdict prevents the judge from reconsidering the
witness’s credibility.” Id.; see also Prater, 2017 UT 13, ¶ 38
(explaining that the Robbins court, in disregarding testimony,
relied on “the inconsistencies in the [witness’s] testimony plus
the patently false statements the [witness] made plus the lack of
any corroboration”).




20190419-CA                      7               2020 UT App 155
                            In re J.R.H.


¶11 We have recently emphasized that the Robbins exception
is “narrow” and that “[i]t is difficult to successfully establish
such a claim on appeal.” See State v. Cady, 2018 UT App 8, ¶¶ 17–
18, 414 P.3d 974; see also State v. Rivera, 2019 UT App 188, ¶ 23
n.6, 455 P.3d 112 (stating that “[a] case which actually falls
within the Robbins-Prater rubric is exceedingly rare,” and noting
that “we have not found a single Utah decision examined under
that rubric that has reversed a verdict since Robbins”). In
particular, our supreme court has refused to apply Robbins to
garden-variety credibility questions, such as which witness to
believe, or which version of a witness’s conflicting account to
believe. See Prater, 2017 UT 13, ¶ 39 (“The question of which
version of their stories was more credible is the type of question
we routinely require juries to answer.”); see also Robbins, 2009 UT
23, ¶ 19 (stating that the Robbins exception does “not allow
defendants to challenge witness testimony for generalized
concerns about a witness’s credibility” (quotation simplified)).

¶12 The situation presented here by the conflict between
Victim’s version of events and J.R.H.’s version of events is a
typical credibility contest that does not implicate the concerns
that were present in Robbins. Victim’s testimony was neither
“incredibly dubious” nor “apparently false,” as opposed to the
testimony of the alleged victim in Robbins. See Robbins, 2009 UT
23, ¶¶ 17–18, 22–23. There is nothing incredibly dubious about
one teenager beating up another one to obtain something of
value, such as a vape pen. And the account Victim gave at trial,
while perhaps not airtight in its detail, was nowhere close to
“apparently false.” See id. ¶¶ 17–18.

¶13 Moreover, there was other evidence to corroborate at least
portions of Victim’s account. See Prater, 2017 UT 13, ¶ 38 (stating
that a “lack of any corroboration” is required to implicate a
Robbins-level inconsistency (emphasis added)); see also Robbins,
2009 UT 23, ¶ 19 (“The existence of any additional evidence
supporting the verdict prevents the judge from reconsidering the


20190419-CA                     8               2020 UT App 155
                            In re J.R.H.


witness’s credibility.” (emphasis added)). Victim, Cousin, and
J.R.H. all testified to being in the same area, on the same day,
and at the same time, and all described knowledge of a
transaction in which Victim was to sell a vape pen. And it is
undisputed that Victim was in fact assaulted; not only do
photographs support Victim’s testimony on that point, but
Cousin admitted to committing the assault. Certainly, not all
points of Victim’s testimony are corroborated by other evidence;
in particular, there is no corroboration for his account of the
most contested piece of evidence at trial: that J.R.H. participated
in the assault along with Cousin. But “[c]orroborating evidence
sufficient to defeat a Robbins claim does not have to corroborate
the witness’s account across the board, in every particular. It just
has to provide a second source of evidence for at least some of
the details of the witness’s story.” State v. Skinner, 2020 UT App
3, ¶ 34, 457 P.3d 421 (quotation simplified); see id. ¶¶ 33–35
(holding Robbins inapplicable due to corroborating evidence,
even though the corroborating evidence did not go to the chief
contested issue in the case); see also State v. Crippen, 2016 UT App
152, ¶¶ 15–16, 380 P.3d 18 (stating that, “although [the
defendant]’s statements during the jailhouse phone call” that he
had engaged in sexual activity with the witness “were not
evidence of a lack of consent, those statements do tend to
corroborate [the witness]’s overall account,” and holding that the
witness’s testimony was therefore “not inherently improbable”).

¶14 J.R.H. asserts that Victim’s testimony was inherently
improbable because the State failed to present additional
corroborating evidence—like text or Snapchat messages, or
testimony from other potential eyewitnesses such as the
passersby that, according to Victim, broke up the fight—and
because Victim’s testimony contained other inaccuracies and
inconsistencies, most notably his admission that neither his
statements to police nor his initial trial testimony was completely
truthful because he neglected to mention—apparently out of fear



20190419-CA                     9                2020 UT App 155
                            In re J.R.H.


of punishment for possessing or selling an illegal item—the fact
that he was attempting to sell a vape pen. But while these items
certainly provide excellent fodder for cross-examination, and
might even lead to a rational conclusion by another factfinder
that Victim was less credible than the other witnesses, they do
not add up to the sort of inherent improbability that the Robbins
exception is designed to capture.

¶15 Accordingly, we reject J.R.H.’s argument that the juvenile
court should have completely disregarded Victim’s testimony as
inherently improbable under Robbins. The juvenile court did not
err by implicitly determining that Victim’s testimony cleared the
Robbins threshold, and by considering it in making its ultimate
adjudication of delinquency at trial.

                                 II

¶16 Next, J.R.H. challenges the sufficiency of the evidence
supporting the juvenile court’s conclusion that J.R.H., along with
Cousin, participated in the assault upon Victim. This challenge
fails because Victim’s testimony alone—which does not fall
under the Robbins exception and which the court properly
considered—is sufficient to support the court’s conclusion.

¶17 Trial courts, including juvenile courts, have wide latitude
to make credibility determinations, and we defer to such
determinations, in part because trial courts have the opportunity
to observe witnesses in a more fulsome manner than we do
when we read their testimony only from a cold record. See, e.g.,
Sauer v. Sauer, 2017 UT App 114, ¶ 6, 400 P.3d 1204 (stating that
appellate courts “give great deference to a trial court’s
determinations of credibility based on the presumption that the
trial judge, having personally observed the quality of the
evidence, the tenor of the proceedings, and the demeanor of the
parties, is in a better position to perceive the subtleties at issue
than we can looking only at the cold record” (quotation



20190419-CA                     10               2020 UT App 155
                             In re J.R.H.


simplified)); In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680 (stating
that juvenile courts have “wide latitude of discretion” in making
determinations after hearing evidence, not only because they
have the “opportunity to judge credibility firsthand” but also
because they are specially trained in juvenile matters (quotation
simplified)). In this case, there are certain aspects of the
witnesses’ bearing that do not come through, at least not in the
same way, to this court through the written trial transcript. In
particular, the juvenile court expressed displeasure with the
demeanor and outward expressions of at least Cousin, and
perhaps also J.R.H., during the testimony, and appeared to take
this into account when making its determination.

¶18 We recognize, as J.R.H. points out, that three witnesses
testified on J.R.H.’s behalf, while only one witness—Victim—
testified for the State. Even so, it is the factfinder’s prerogative to
“believe one witness against many, and to decide in conformity
with declarations which produce conviction in its mind, rather
than follow the many, if it so desire[s].” See State v. Minousis, 228
P. 574, 577 (Utah 1924); see also Model Utah Jury Instructions 2d
CV121 (Advisory Comm. on Civil Jury Instructions 2020),
https://www.utcourts.gov/resources/muji/inc_list.asp?action=sho
wRule&id=1#121 [https://perma.cc/SLP5-6WSV] (“You may
believe many witnesses against one or one witness against
many.”).

¶19 In this case, the juvenile court heard all of the witnesses
testify, and in so doing was able to observe the witnesses’
manner of speaking, demeanor, and other non-verbal modes of
expression. After hearing the witnesses testify, and listening to
the attorneys present closing arguments, the juvenile court
credited Victim’s version of events over J.R.H.’s and Cousin’s
versions. This determination was within the juvenile court’s
discretion and is not against the clear weight of the evidence.
Accordingly, we reject J.R.H.’s argument that insufficient
evidence supported the juvenile court’s ultimate determination.


20190419-CA                      11                2020 UT App 155
                         In re J.R.H.


                       CONCLUSION

¶20 Victim’s trial testimony was not inherently improbable
under Robbins, and therefore the juvenile court did not err in
considering that testimony in making its delinquency
adjudication. The juvenile court’s decision to credit Victim’s
version of events was within the court’s wide discretion
regarding credibility determinations, and the court’s ultimate
decision was supported by sufficient evidence.

¶21   Affirmed.




20190419-CA                  12             2020 UT App 155